905 So. 2d 1038 (2005)
PROGRESSIVE AUTO PRO INSURANCE COMPANY, Petitioner,
v.
WYNNE CHIROPRACTIC, INC. etc., Respondent.
No. 5D05-1225.
District Court of Appeal of Florida, Fifth District.
July 8, 2005.
Douglas H. Stein, of Anania, Bandklayder, Blackwell, Baumgarten, Torricella & Stein, Miami, for Petitioner.
V. Rand Saltsgaver, of Law Offices of V. Rand Saltsgaver, Orlando, for Respondent.
PER CURIAM.
We deny the Petition for Writ of Certiorari based on our decisions in Holiday v. Nationwide Mutual Fire Insurance, 864 So. 2d 1215 (Fla. 5th DCA 2004), and Bluegrass Art Cast, Inc. v. Consolidated Erection Services, Inc., 870 So. 2d 196 (Fla. 5th DCA 2004); however, as we did in those cases, we certify to the Supreme Court of Florida the same question:

*1039 In light of the Supreme Court's decision in Sarkis [v. Allstate Ins. Co., 863 So. 2d 210 (Fla. 2003)] may a multiplier be applied to enhance an award of attorney's fees granted under a fee-shifting statute such as section 627.428, Florida Statutes (2002)?
PETITION DENIED; QUESTION CERTIFIED.
GRIFFIN, THOMPSON and MONACO, JJ., concur.